Citation Nr: 0921523	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  05-33 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to November 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas, which denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Decisions of the Board must be based on all of the evidence 
that is known to be available.  38 U.S.C.A. § 5103(A).  

Diagnoses of PTSD are contained in VA medical progress 
reports in July 2003, and April 2004, and in the June 2008 VA 
Examination Report.  The record indicates that the June 2008 
examiner who diagnosed the Veteran as having PTSD relied on 
the Veteran's reported history of various incidents in 
service that the Veteran had not previously claimed as 
stressors, and which the RO has not yet had a chance to 
verify.  

The Veteran contends that his currently diagnosed PTSD is the 
result of multiple stressors he experienced in service.  The 
Veteran's claimed stressors include, but are not limited to: 
being physically abused during training; learning that a 
fellow classmate and friend died in an explosion; 
participation in the Tet offensive; indirectly experiencing 
firefights and being fired upon; buddies dying; seeing people 
killed and maimed because of accidents and in the line of 
duty during training and because of abuse; witnessing an 
obese guy running in a sweat suit get beat with a sledge 
hammer and drop due to heat exhaustion; finding a recruit in 
the bathroom who had killed himself by slitting his wrists; 
seeing a marine shot and bleed out; seeing someone get hit by 
a plane on the deck of the ship; learning that a chopper he 
was supposed to be on was shot down and everyone was killed; 
being in the war zone in the Philippines where he chased 
indigenous people back into the mountains; having three of 
his close buddies from his company killed in action in the 
2nd Marines aboard the USS Hornet; and witnessing others 
wounded and killed.

Some of the Veteran's claimed stressors are combat-like 
situations, for example witnessing people being shot and 
bleed out.  The service personnel records show that the 
Veteran was assigned to the USS Hornet from March 1967 to May 
1969.  The USS Hornet did operate in the waters of Vietnam 
from May 1967 to October 1967 and October 1968 to December 
1968.  However, available service personnel records do not 
indicate whether the Veteran or that the Marine detachment to 
which he was assigned left the ship to participate in any 
combat activities.  Available information does show that the 
ship was in dry dock in Subic Bay when the Veteran was on 
board.  Further attempts must be made to verify the Veteran's 
stressors.  If it is determined that the Veteran did not 
engage in combat or he was not in a combat-like situation, 
credible supporting evidence from any source showing that his 
claimed in-service stressor actually occurred is required for 
him to prevail.  See Cohen v. Brown, 10 Vet. App. 128, 
(1997); Moreau v. Brown, 9 Vet. App. 389, 396 (1996); Doran 
v. Brown, 6 Vet. App. 283, 290 (1994).  Under such 
circumstances, the Veteran's lay testimony regarding the 
stressor would thus be insufficient, standing alone, to 
establish service connection.  See Moreau, 9 Vet. App. at 
395.  Rather, a service stressor must be established by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f) (2007); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

Moreover, in claims for service connection based on personal 
assault, VA has established special procedures for 
evidentiary development.  38 C.F.R. § 3.304(f) requires that 
VA not deny such claims without: (1) first advising the 
claimant that evidence from sources other than a claimant's 
service medical records, including evidence of behavior 
changes, may constitute supporting evidence of the stressor; 
and (2) allowing him or her the opportunity to furnish this 
type of evidence or advise VA of potential sources of such 
evidence.  38 C.F.R. § 3.304(f)(3).  See also, Patton v. 
West, 12 Vet. App. 272, 281 (1999).  

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  VA will not deny a PTSD claim that is based 
on an in-service personal assault without first advising the 
claimant that evidence from sources other than service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Although 
the RO obtained the Veteran's service personnel records, and 
considered the claim based on a claimed inservice personal 
assault in the August 2005 SSOC, the Veteran was not informed 
of the aforementioned provisions.  

Therefore, this matter must be remanded for notice and 
evidentiary development consistent with the provisions of 38 
C.F.R. § 3.304(f)(3) regarding personal assault cases.  

In addition, the Veteran should be provided another 
opportunity to provide more specific information regarding 
his other claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
another written statement concerning his 
experiences in service.  The Veteran 
should be advised that this information is 
vitally necessary to obtain supportive 
evidence on the stressful events and he 
must be asked to be as specific as 
possible.  Provide to the Veteran copies 
of the Veteran's previous statements, 
including the statements provided in the 
July 2003 psychiatric assessment, the 
September 2003 PTSD questionnaire, the 
October 2005 appeal, the October 2007 
letter, and the June 2008 VA examination, 
so that the Veteran can use those 
documents to refresh his memories and add 
any additional information that he may 
have forgotten in those documents.  He 
should be informed that, without such 
details, an adequate search for verifying 
information likely cannot be conducted.  
He should be further advised that a 
failure to respond could result in a 
denial of the claim.  Note the responses 
provided by the Veteran in the record.

Specifically ask that the Veteran to 
elaborate on the following assertions:

a. The personal assault incident in 
training. The Veteran should provide 
details of the incident, any information 
as to the individuals who may have 
witnesses his abuse, the year and time of 
year that the incident occurred, and how 
the incident has affected him. 

b. The dead recruit in training.  The 
Veteran should identify which squad bay he 
was located in during training, his 
location at the time, the time of year, 
the names of individuals who also 
witnessed the dead recruit, the names of 
any individuals who served with him at the 
time, and how the encounter has affected 
him. 

c. Witnessing a marine be shot and bleed 
out.  The Veteran should provide any 
information as to when the incident 
occurred, where he was at the time, 
details of the incident, the names of any 
individuals who were with him at the time, 
and how the incident has affected him. 

d. Witnessing someone get hit by a plane 
on the deck of the ship.  The Veteran 
should provide any information as to when 
the incident occurred, where he was at the 
time, details of the incident, the names 
of any individuals who were with him at 
the time, and how the incident has 
affected him. 

e. Having a helicopter get shot down that 
he was supposed to be on.  The Veteran 
should provide any information as to where 
he was assigned at the time, when the 
incident occurred, details of the 
incident, the names of any individuals who 
were with him at the time, and how the 
incident has affected him.

f. The incident in the Philippines.  The 
Veteran should provide any information as 
to when the incident occurred, where he 
was at the time, details of the incident, 
the names of any individuals who were with 
him at the time, and how the incident has 
affected him.

g. His combat experiences.  The Veteran 
should provide any information with 
respect to his duties, his location, 
individuals who served with him, the 
stressors he encountered, and how the 
stressors have affected him. 

2.  Provide appropriate notice to the 
Veteran pertaining to his claimed 
stressors.  In particular, explain that he 
may offer as evidence of his stressors 
statements of members who served with him, 
or of individuals, including family 
members and friends, whom he may have told 
about the circumstances of his service

3.  Forward the information provided by 
the Veteran, along with the other 
statements made by the Veteran and the 
December 2004 letter from the Department 
of the Navy, to the National Personnel 
Records Center (NPRC), and the US Joint 
Service Records Retention Center (JSRRC) 
and the service department.  Specifically 
ask for information on the Veteran's 
unit's assignments on board the USS Hornet 
from March 1967 to May 1969, any incident 
reports pertaining to a helicopter being 
shot down in May 1967 or a person being 
hit by a plane on the flight deck.  Any 
and all information obtained should be 
included in the claims folder for future 
review.

4. Following the above, make a specific 
determination, based upon the complete 
record, with respect to whether the 
Veteran was exposed to a stressor or 
stressors in service, and, if so, the 
nature of the specific stressor or 
stressors.  Specifically render a finding 
as to whether the record establishes the 
existence of a stressor or stressors.  .  
In reaching this determination, address 
any credibility questions raised by the 
record.

5.  Obtain all the Veteran's treatment 
records from the VA medical center in 
Kerrville, Texas. 

6.	Arrange for the Veteran to be examined 
by a psychiatrist, who has not 
previously examined him, to determine 
the if any psychiatric disorder exists.  
Specify for the examiner the stressor 
or stressors that have been determined 
to be established by the record.  

If the examiner concludes that the Veteran 
does not suffer from PTSD but, rather, 
suffers from another psychiatric disorder, 
the examiner must proffer an opinion as to 
whether any of the psychiatric disorders 
are related to the Veteran's military 
service or any incident therein.  In 
discussing this point, the examiner must 
reference the Veteran's VA medical 
treatment records.

Regardless of the diagnoses produced, the 
examiner must discuss the diagnosis of 
PTSD given by the VA doctor in June 2008. 

The report of the examination should 
include a complete rationale for all 
opinions expressed.   The entire claims 
folder and a copy of this Remand must be 
made available to and reviewed by the 
examiner prior to the examination.

The results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given. 

7.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the report of examination.  
If the requested report does not include 
fully detailed descriptions of pathology 
the report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2007); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

8.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
Veteran's claim for service connection for 
PTSD with application of all appropriate 
laws and regulations including Pentecost 
and Patton, and consideration of any 
additional information obtained as a 
result of this remand.  

If the decision remains adverse to the 
Veteran, furnish him with a SSOC and 
afford a reasonable period of time within 
which to respond.  

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the Veteran is placed 
on notice that pursuant to 38 C.F.R. § 3.655 (2007) failure 
to cooperate by attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




